Citation Nr: 1706951	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries to the bilateral upper extremities.  

2.  Entitlement to service connection for residuals of cold injuries to the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to June 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to cold and wet climates while serving in Korea.  The record demonstrates that the Veteran served in Korea and received the Korean Service Medal with 3 bronze stars and a combat action badge.  Accordingly, the Board finds that the Veteran engaged in combat with the enemy; as such, the Veteran's contention that he was exposure to cold is conceded.  

The Veteran's service treatment records (STRs) do not show treatment for cold injuries; however, in March 1966, the Veteran filed a claim for service connection for a nervous disorder and reported on that claim form that he had experienced pain in his legs and back since service in Korea in 1952, as well as a burning sensation on his ears.

In February 2008, the Veteran was seen by a VA neurologist for a neurological evaluation for distal lower extremity paresthesias.  The Veteran reported burning and numbing sensation in his feet and lower legs since returning from Korea.  He reported that he nearly "froze to death" while in Korea.  Sensory examination revealed diminished pin prick in a stocking pattern to the tibial tuberosities and vibratory sense was essentially absent at the great toe.  After performing a physical examination and electrophysiologic studies the clinical assessment was that the Veteran had sensory polyneuropathy and a remote hypothermal injury to the lower extremities.  

The examiner also noted that the Veteran had chronic pain, in addition to the sensory polyneuropathy, in all of his joints shortly after discharge from service and that it had persisted since that time.  He was tested for rheumatoid arthritis, lupus, and other diseases, but was never diagnosed with anything other than fibrositis.

The examiner concluded that, in addition to a 50-year history of chronic pain and rheumatologic symptoms that have always been attributed to fibrositis, the Veteran also had a sensory neuropathy in the lower extremities that explained the burning in his feet for decades, essentially since service in Korea.

Significantly, however, the February 2008 neurologist's report notes that the Veteran did not have a history of diabetes at that time; yet, other VA outpatient treatment records suggest that the Veteran was initially diagnosed with diabetes in approximately 2000.  See, e.g., August 2010 VA consultation report for diabetic teleretinal imaging.  

An August 2009 VA psychiatric examination indicates that the Veteran had been in receipt of Social Security Disability since 1984.  This examination also suggests that the Veteran's in-service exposure to the cold may have been a stressor which led to his PTSD, particularly because the Veteran reported that whenever he is cold it reminds him of his combat experiences in Korea.  The examiner also noted that the Veteran suffered distress when exposed to stimuli which remind him of combat such as severe cold.

In a May 2010 VA examination, the Veteran was evaluated for residuals resulting from extreme cold weather exposure while in Korea.  The Veteran reported that he experienced tingling and numbness on both his hands and feet.  Physical examination revealed recurrent callus formation on the feet, decreased reflexes and decreased sensation of the hands and feet.  There was also evidence of slight claw of the feet bilaterally.  After performing a physical examination and reviewing x-rays, the examiner diagnosed the Veteran with degenerative joint disease (DJD) of both hands and feet, residuals of cold exposure.  It was noted that a medical opinion was not requested, and an opinion regarding the etiology of the Veteran's DJD was not provided.  It was further noted that an EMG study would be performed on the same day as the examination.

In a July 2010 VA examination, the examiner reviewed x-ray findings of the hands and performed a physical examination of the hands.  The examiner diagnosed the Veteran with DJD of the right thumb and stated that the Veteran had been an electrician for more than 30 years, which was "more likely than not the reason for his arthritis to both hands."  It was noted that his continued discomfort of the right thumb and his arthritis was more likely due to his job and his arthritis was not related to cold exposure, but to his job and age.  An opinion as to the etiology of the Veteran's feet was not provided.  

An addendum opinion was obtained in May 2011.  The examiner opined that it was less likely than not that the Veteran had residuals which could be attributed to cold injury.  The examiner reasoned that the Veteran had DJD of his back and neck, with resultant mild spinal stenosis, but this was most likely due to his long history of work as an electrician.  It was further noted that the Veteran had mild ulnar neuropathy which was most likely due to the use of his cane.  The examiner also indicated, "His NCS showed no sign of a generalized peripheral neuropathy."

Another addendum was obtained in June 2011.  The examiner indicated that although the Veteran stated he had decreased sensation of his hands and feet on physical examination, electrodiagnostic evaluation showed his sensation in hands and feet to be intact with the exception of a mild decrease in the left ulnar sensory nerve amplitude, most likely due to injury from cane use.  The examiner further opined, "His pattern of reported decrease in sensation does not follow that expected for a generalized peripheral neuropathy, or radiculopathy."  The examiner felt that the Veteran was exaggerating his symptoms given both his reported pattern of sensation loss, his essentially benign sensory nerve conduction studies, and his intermittent effort on physical examination.  Accordingly, the examiner opined that the Veteran's DJD of the hands and feet was not due to his cold injury.  Rather, the examiner noted:  

The Veteran was an electrician which is a trade requiring heavy use of the hands as well as prolonged standing while wearing steel toed footwear.  Such footwear tends to be very hard on the feet.  In addition the Veteran states he drank excessively the first 10 years post returning from Korea, and the x-rays of his hands look like they have been in fights.  

The Board remanded the claim in August 2015 to obtain a copy of the May 2010 EMG report and to afford the Veteran another VA examination to clarify the likely etiology of any neurological disorder.  

The Veteran was afforded another VA examination in October 2015 to assess the nature and likely etiology of his claimed cold injury residuals.  The examiner opined that the Veteran's sensory polyneuropathy was less likely than not incurred in or caused by service.  The only rationale provided was that the Veteran's cold weather injuries were not so severe as to have required medical intervention or surgery.  It was noted that the Veteran's x-rays showed age-related degenerative joint disease only, and the examiner indicated that the Veteran's neuropathy "could be due to many other etiologies."  

As noted in a January 2016 remand, the October 2015 examiner's opinion appeared to be based, in large part, on the fact that the service treatment records were silent as to any treatment in service for cold injuries.  However, a lack of in-service treatment or diagnosis, alone, cannot be the basis for a negative opinion, particularly where, as here, the Veteran's cold exposure during combat service in Korea is conceded.  

Thus, the matter was again remanded to obtain another medical opinion.  

The Veteran was afforded another VA examination in October 2016.  The examiner noted the Veteran's reports of frost bite on his fingers, toes and ear lobes in service.  The Veteran also reported to the examiner that he had about 24 workman's compensation claims during his 40-year post-service employment as an electrician, explaining that he could not use his hands or climb a ladder.  The examiner referred to the June 2011 addendum opinion noted above, and opined that his current symptoms with regard to the upper and lower extremities were not related to cold injuries in service.  The opinion is largely based on the examiner's assumption that the Veteran, by his own self-reported history, incurred injuries during his post-service employment as an electrician.  The examiner noted, "[The] Veteran claimed current symptoms related to job as electrician and line man for which he received 100 percent disability after filing more than 24 work injury claims as a civilian."  

The opinion is also based on the June 2011 addendum opinion noted above, and referred to by the October 2016 examiner.  

First, the Board finds that the October 2016 VA examiner's assumption that the Veteran's current symptoms are related to work injuries because the Veteran filed 24 work injury claims does not consider the fact that the Veteran has always maintained that his symptoms began in relation to his Korean service and continued ever since, including during his period of employment as an electrician.  The Veteran has contended that he had symptoms since service and his contentions that he had trouble in his civilian job because he could not use his hands or climb a ladder suggests that these symptoms pre-dated his civilian employment and that his employment made those symptoms worse.  

Moreover, the examiner also relied on the June 2011 addendum opinion, which refers to EMG studies; however, the May 2010 EMG study continues to be missing from the record, and the opinion does not specifically refer to any specific subsequent EMG testing.  

Accordingly, additional attempts should be made to obtain the May 2010 EMG study.  If the report cannot be located, then such a finding should be recorded.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, another VA examination is necessary to decide the claim.  First, no examiner has considered the fact that the Veteran reported pain in his legs and burning on his ears as early as 1966.  This is particularly important given that the record shows that the Veteran did not start working as an electrician until 1979.  See October 2009 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

Finally, the record reflects that the Veteran began receiving disability benefits from the Social Security Administration (SSA) in 1984 and no attempt has been made to secure any records in conjunction with those benefits; yet, they could be potentially relevant to the claim.  In addition, the Veteran should be asked to provide as much information as possible regarding his work-related injuries and attempts should be made to obtain any potentially pertinent medical evidence related to those claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request directly from the SSA complete copies of any determination on a claim for disability benefits (potentially dating as far back as 1984), as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

2.  Obtain and associate with the claims file all VA records dating from October 2015 onward.

3.  With appropriate authorization, obtain and associate with the claims file any outstanding private treatment records identified by the Veteran as pertinent to his claims, including, but not limited to any records pertaining to post-service work-related injuries.  

4.  Obtain a copy of all VA EMG test reports, including, but not limited to a May 2010 EMG study.  All attempts to locate this, and any other EMG studies, should be documented in the claims file.  

5.  Following completion of the Directives 1 through 3 above, schedule the Veteran for a VA neurology examination by a physician who can adequately assess the Veteran's neurological deficit and opine as to the likely etiology of any cold injury residuals.  The examiner must review the claims file, and in particular, a copy of this remand, as well as the medical evidence referred to above, including the Veteran's assertions regarding leg pain and burning of his ears at the time of his 1966 VA compensation claim, the February 2008 VA examination report and any EMG studies.  All indicated testing should be accomplished and pertinent findings should be documented in the examination report.  

The examiner is asked to list all current diagnoses pertaining to the Veteran's upper and lower extremities, including, but not limited to, any arthritis, neuropathy, neuritis, and neuralgia; as well as any deformities of the fingers and toes.  

For each diagnosed condition, the VA examiner must opine as to whether it is at least as likely as not (i.e. a 50 percent or higher probability) that the Veteran's disability affecting the upper and/or lower extremities is related to the Veteran's presumed exposure to cold in service.  The Veteran's in-service cold exposure is conceded and is consistent with his combat service as an infantryman in Korea in 1952 and 1953.  

The examiner must not rely solely on the absence of treatment for cold weather injuries in service as the basis for a negative opinion.  If a cause of the Veteran's residuals of cold injuries and/or other neurological impairment other than service is found to be more likely, the examiner is requested to provide an explanation as to why this is so.  Finally, the examiner should opine as to whether it is at least as likely as not that the upper and lower extremity neurological condition is caused or aggravated the service-connected PTSD.  

All opinions must be accompanied by a complete rationale.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues in light of all the evidence of record.  If any benefits sought on appeal remain denied, the Agency of Original Jurisdiction should furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and should they should be afforded an appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




